                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    HENRY VALDEZ,                                        ) Case No. 1:18-CV-287
                                                         )
                   Petitioner                            ) Judge Dan Aaron Polster
                                                         )
          v.                                             ) OPINION AND ORDER
                                                         )
    WARDEN LYNEAL WAINWRIGHT,                            )
                                                         )
                   Respondent.                           )
                                                         )


        This case is before the Court on the Report and Recommendation (“R & R”) of Magistrate

Judge Knepp, Doc #: 12. The Magistrate Judge recommends that the Court grant the Respondent,

Warden Lyneal Wainwright’s Motion to Dismiss, Doc #: 8, deny Petitioner Henry Valdez’s

Motion for Voluntary Dismissal, Doc #: 9, and dismiss Valdez’s 28 U.S.C. § 2254 Petition for

Writ of Habeas Corpus by a Person in State Custody. Doc #: 1. On December 4, 2018, Valdez

moved for an extension of time to file his Objection, Doc #: 13. The Court granted his Motion for

Extension in part, requiring Valdez to file his Objection by December 17, 2018. [Non-Doc Order].

Valdez filed his timely1 Objection to Judge Knepp’s R & R on December 19, 2018. Doc #: 14.

The Court has carefully reviewed the R & R and Valdez’s Objection, and hereby OVERRULES

Valdez’s Objection and ADOPTS the R & R in full. Valdez’s Petition is DISMISSED WITH

PREJUDICE.



1
  Pursuant to the prison mailbox rule, a pro se prisoner’s pleading “is deemed filed when the inmate gives the
document to prison officials to be mailed.” In re: Prison Litig. Reform Act, 105 F.3d 1131, 1132 (6th Cir. 1997)
(citing Houston v. Lack, 487 U.S. 266, 270 (1988)). See Doc #: 14 (representing that Objections were placed in the
prison mailing system on December 17, 2018).
I.     Analysis

       Respondent moved to dismiss Valdez’s Petition because the statute of limitations had run.

Doc #: 8. Valdez filed his Motion for Voluntary Dismissal, arguing that his Petition should be

dismissed without prejudice so that he could exhaust his state law remedies before re-filing his

Petition. Doc #: 9. Respondent filed an Opposition to Valdez’s Motion for Voluntary Dismissal,

Doc #: 10, and Valdez filed a Reply, Doc #: 11. The R & R discusses at length that Valdez’s

Petition is time-barred and should therefore be dismissed. Valdez’s Objection rehashes the same

arguments made in his Motion for Voluntary Dismissal and his Reply.

       The Federal Magistrates Act requires a district court to conduct a de novo review of those

portions of the R & R to which an objection has been made. 28 U.S.C. § 636(b)(1). However, an

Objection to an R & R is not meant to be simply a vehicle to rehash arguments set forth in the

petition, and the Court is under no obligation to review de novo objections that are merely an

attempt to have the district court reexamine the same arguments set forth in the petition and briefs.

Roberts v. Warden, Toledo Correctional Inst., No. 1:08-CV-00113, 2010 U.S. Dist. LEXIS 70683,

at *22, 2010 WL 2794246, at *7 (S.D. Ohio Jul. 14, 2010) (citation omitted); see Sackall v.

Heckler, 104 F.R.D. 401, 402 (D.R.I. 1984) (“These rules serve a clear and sensible purpose: if

the magistrate system is to be effective, and if profligate wasting of judicial resources is to be

avoided, the district court should be spared the chore of traversing ground already plowed by the

magistrate . . . .”); O’Brien v. Colvin, No. CIV.A. 12-6690, 2014 WL 4632222, at *3 (E.D. Pa.

Sept. 16, 2014) (collecting cases); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509

(6th Cir. 1991) (“A general objection to the entirety of the magistrate’s report has the same effects

as would a failure to object. The district court’s attention is not focused on any specific issues for

review, thereby making the initial reference to the magistrate useless. The functions of the district



                                                  2
court are effectively duplicated as both the magistrate and the district court perform identical tasks.

This duplication of time and effort wastes judicial resources rather than saving them and runs

contrary to the purposes of the Magistrates Act.”).

       Valdez’s Objection to the R & R raises the same arguments on the merits as he presented

to the Magistrate Judge in his Motion for Voluntary Dismissal, Doc #: 9, and his Reply in support

of his Motion of Voluntary Dismissal, Doc #: 11—all of which the Magistrate Judge addressed in

the R & R. The Court has thus reviewed the R & R for error and is satisfied that Magistrate Judge

Knepp’s conclusions on the merits are correct.

II.    Conclusion

       Accordingly, the Court OVERULES Valdez’s Objection, Doc #: 14, and ADOPTS IN

FULL Magistrate Judge Knepp’s Report and Recommendation, Doc #: 12. The above-captioned

case is hereby DISMISSED AS FINAL.

               IT IS SO ORDERED.

                                                   /s/Dan Aaron Polster Dec. 26, 2018
                                                   Dan Aaron Polster
                                                   United States District Judge




                                                  3
